UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 Technology Forest Blvd. The Woodlands, Texas 77381 76-0333165 (State or other jurisdiction of Incorporation or organization) (Address of principal executive offices and zip code) (I.R.S. Employer Identification No.) (281) 272-9331 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of May 1, 2015, there were 53,353,642 shares of the issuer’s Common Stock outstanding. OPEXA THERAPEUTICS, INC. For theThree Months EndedMarch 31, 2015 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 1 Unaudited Consolidated Statements of Operations: For the three months ended March 31, 2015 and 2014 2 Unaudited Consolidated Statement of Changes in Stockholders’ Equity: For the three months ended March 31, 2015 3 Unaudited Consolidated Statements of Cash Flows: For the three months ended March 31, 2015 and 2014 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 Item 5. Other Information 19 PART II – OTHER INFORMATION Item 1A. Risk Factors 20 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. OPEXA THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Other current assets Total current assets Property & equipment, net of accumulated depreciation of $2,196,371 and $2,099,389, respectively Other long-term assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Long term liabilities: Deferred revenue, net of current portion Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock, no par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 100,000,000 shares authorized, 28,255,205and 28,234,751 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements 1 OPEXA THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue: Option revenue $ $ Research and development General and administrative Depreciation and amortization Operating loss ) ) Interest income Other income, net - Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding - Basic and diluted See accompanying notes to unaudited consolidated financial statements 2 OPEXA THERAPEUTICS, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Shares Par Additional Paid in Capital Accumulated Deficit Total Balances at December31, 2014 $ $ $ ) $ Shares issued for services — Costs associated with rights offering ) — ) Option expense — — — Net loss — — — ) ) Balances at March31, 2015 $ $ $ ) $ See accompanying notes to unaudited consolidated financial statements 3 OPEXA THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Restricted stock issued to employees Depreciation Option expense Changes in: Other current assets ) Accounts payable - third parties and related parties ) Accrued expenses ) Deferred revenue ) Other assets Net cash used in operating activities ) Cash flows from investing activities Purchase of property & equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Payment of offering costs ) - Net cash used in financing activities ) - Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for: Interest $ $ - Income taxes - - NON-CASH TRANSACTIONS Unpaid additions to property and equipment $ - Unpaid offering costs $ $ See accompanying notes to unaudited consolidated financial statements 4 OPEXA THERAPEUTICS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1.Basis of Presentation The accompanying interim unaudited consolidated financial statements of Opexa Therapeutics, Inc. (“Opexa” or the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the audited financial statements and notes thereto contained in Opexa’s latest Annual Report filed with the SEC on Form 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the consolidated financial statements that would substantially duplicate the disclosure contained in the audited consolidated financial statements for the most recent fiscal year as reported in Form 10-K have been omitted. The accompanying consolidated financial statements include the accounts of Opexa and its wholly owned subsidiary, Opexa Hong Kong Limited (“Opexa Hong Kong”). All intercompany balances and transactions have been eliminated in the consolidation. Note 2.Significant Accounting Polices Revenue Recognition.Opexa recognizes revenue in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“FASB ASC”) 605, “Revenue Recognition.” ASC 605 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services rendered; (3) consideration is fixed or determinable; and (4) collectability is reasonably assured. On February 4, 2013, Opexa entered into an Option and License Agreement (the “Merck Serono Agreement”) with Ares Trading SA (“Merck Serono”), a wholly owned subsidiary of Merck Serono S.A.Pursuant to the terms, Merck Serono has an option to acquire an exclusive, worldwide (excluding Japan) license of Opexa’s Tcelna® program for the treatment of multiple sclerosis (“MS”).Tcelna is currently in a Phase IIb clinical trial in patients with Secondary Progressive MS (“SPMS”). The option may be exercised by Merck Serono prior to or upon Opexa’s completion of the Phase IIb Trial. On March 9, 2015 Opexa entered into a First Amendment of Option and License Agreement with Merck Serono, to amend the Merck Serono Agreement (the “Merck Serono Amendment”).Opexa received $3 million in consideration for the activities described below: (i)Opexa will create a detailed Pre-Phase III Plan (including a GANTT chart containing key tasks, decision points, timing, budget and milestones) documenting all of the activities necessary for laboratory facilities both in the U.S. and Europe to reach operational readiness by the end of December 2016 (e.g., review and identification of a preferred contract manufacturing organization in Europe; set-up, identification and qualification of third parties for raw materials; validation of laboratory facilities in the U.S. and Europe; and a hiring plan for key personnel).For Europe, the Pre-Phase III Plan would address the creation of a dedicated lab to support a Phase III trial, and for the U.S., the Pre-Phase III Plan would address the expansion of existing capabilities and infrastructure for a Phase III trial. The Joint Steering Committee (“JSC”) established pursuant to the Merck Serono Agreement will be responsible for reviewing, approving and ultimately overseeing Opexa’s completion of the Pre-Phase III Plan, which approval may not be unreasonably withheld or delayed.The JSC will meet at least quarterly to advise and make specific recommendations with respect to the Pre Phase III Plan.In the event the JSC has not approved the Pre-Phase III Plan prior to the end of the Option Period (as defined in the Merck Serono Agreement), the Option Period will be extended for 60 days following approval of the Pre Phase III Plan by the JSC. (ii)Opexa will provide Merck Serono updates and analysis on a blinded basis, grouped in patient batches according to Opexa’s analysis timetable, on the progress of Opexa’s immune monitoring program (the “Program”) being conducted in conjunction with Opexa’s ongoing Abili-T clinical trial, with such updates and analysis to be shared with Merck Serono within 30days of Opexa’s initial assessment of such information.Opexa will inform Merck Serono of any existing or future external bioinformatics vendor used by Opexa for the Program, and Merck Serono will have the right, at its expense, to review current and future data storage and integrity measures for the on-going Abili-T clinical trial. Opexa evaluated the Merck Serono Amendment and determined that the $3 million payment from Merck Serono has stand-alone value.Opexa’s continuing performance obligations, in connection with the $3 million payment, include the creation of the Pre-Phase III Plan and delivery of updates and analysis relating to the Program.As a stand-alone value term in the Merck Serono Amendment, the $3 million payment is determined to be a single unit of accounting, and is recognized as revenue on a straight-line basis over the period equivalent to the expected completion of the Pre-Phase III Plan in December 2016.Opexa includes the unrecognized portion of the $3 million as deferred revenue on the consolidated balance sheets. 5 Cash and Cash Equivalents.Opexa considers all highly liquid investments with an original maturity of three months or less, when purchased, to be cash equivalents. Investments with maturities in excess of three months but less than one year are classified as short-term investments and are stated at fair market value. Opexa primarily maintains cash balances on deposit in accounts at a U.S.-based financial institution.The aggregate cash balance on deposit in these accounts is insured by the Federal Deposit Insurance Corporation up to $250,000.Opexa’s cash balances on deposit in these accounts may, at times, exceed the federally insured limits.Opexa has not experienced any losses in such accounts. At March 31, 2015, Opexa had approximately $8.1 million in a savings account.For the three months ended March 31, 2015, the savings account recognized an average market yield of 0.10%.Interest income of $1,478 was recognized for the three months ended March 31, 2015 in the consolidated statements of operations. Note 3.Other Current Assets Other current assets consisted of the following at March31, 2015 and December 31, 2014: Description March 31, December 31, Deferred offering costs $ $ Prepaid expenses $ $ Prepaid expenses at March 31, 2015 and December 31, 2014 include advance payments totaling $118,709 and $131,289, respectively, made to vendors and consultants for the conduct of the Phase IIb clinical trial in SPMS. Prepaid expenses at March 31, 2015 and December 31, 2014 also include costs incurred from third parties in connection with the Merck Serono Agreement (see Note 2).As of March 31, 2015 and December 31, 2014, the remaining costs of $38,938 in connection with the Merck Serono Agreement that are expected to be amortized over the upcoming 12-month period are capitalized and included in other current assets in the consolidated balance sheets.The remaining costs of $29,204 in connection with the Merck Serono Agreement that are expected to be amortized beyond the upcoming 12-month period are capitalized and included in other long term assets in the consolidated balance sheets (see Note 4). Deferred offering costs at March 31, 2015 and December 31, 2014 include costs incurred from third parties in connection with the implementation of a $1.5 million Purchase Agreement in November 2012 pursuant to which Opexa has the right to sell to Lincoln Park Capital Fund, LLC (“Lincoln Park”) up to $1.5 million in shares of its common stock, subject to certain conditions and limitations.As of March 31, 2015 and December 31, 2014, the remaining costs of $ 238,154 in connection with the implementation of the $1.5 million Purchase Agreement remained capitalized and are included in other current assets in the consolidated balance sheets.Upon the sales of shares of common stock under the $1.5 million Purchase Agreement, the remaining capitalized costs are offset against the proceeds of such sales of shares of common stock. Deferred offering costs at March 31, 2015 also include costs incurred from third parties in connection with the implementation of an at-the-market program (“ATM Agreement”) in March 2014 pursuant to which Opexa may sell shares of its common stock from time to time depending upon market demand through a sales agent in transactions deemed to be an “at-the-market” offering as defined in Rule 415 of the Securities Act of 1933.As of March 31, 2015, the remaining costs of $21,835 in connection with the implementation of the ATM Agreement remained capitalized and are included in other current assets in the consolidated balance sheets. Upon the sales of shares of common stock under the ATM Agreement, the remaining capitalized costs are offset against the proceeds of such sales of shares of common stock. Note 4.Other Long Term Assets Other long term assets at March 31, 2015 and December 31, 2014 also include costs incurred from third parties in connection with the Merck Serono Agreement (see Note 2), amounting to $29,204 and $38,939, respectively, that are expected to be amortized beyond the upcoming 12-month period. 6 Note 5.Equity For the three months ended March 31, 2015, equity related transactions were as follows: ● Costs associated with rights offering. During the three months ended March 31, 2015, Opexa incurred costs of $615,888 associated with the rights offering consisting of legal, accounting, printing, filing fees and other related costs.These costs were recorded as an offset to subsequently received proceeds in connection with the completion of the rights offering (see Note 7). ● Opexa recognized stock based compensation expense of $33,213 related to vested shares of restricted common stock issued to certain members of Opexa’s management and non-employee directors on February 28, 2014. ● On March 31, 2015, 20,454 shares of restricted common stock with an aggregate fair value of $11,250 were issued to certain non-employee directors for service on Opexa’s Board. Opexa recognized stock based compensation of $11,250 related to these shares. The shares vested immediately upon grant. Note 6.Stock-Based Compensation Stock Options The Board of Directors initially adopted the 2010 Stock Incentive Plan on September 2, 2010 for the granting of equity incentive awards to employees, directors and consultants of Opexa, and the Plan was initially approved by the Company’s shareholders on October 19, 2010. On September 25, 2013, the Board approved the Amended and Restated 2010 Stock Incentive Plan (“the 2010 Plan”), and the Company’s shareholders approved the amended 2010 Plan on November 8, 2013, in order to (i) increase the number of shares of common stock reserved for issuance by 3,000,000 shares and (ii) reset the number of stock-based awards issuable to a participant in any calendar year to align with the increase in the shares reserved. The 2010 Plan is the successor to and continuation of Opexa’s June 2004 Compensatory Stock Option Plan (the “2004 Plan”). The 2010 Plan reserves a maximum of 3,625,000 shares of common stock for issuance plus the number of shares subject to stock options outstanding under the 2004 Plan that are forfeited or terminate prior to exercise and would otherwise be returned to the share reserves under the 2004 Plan and any reserved shares not issued or subject to outstanding grants, up to a maximum of 513,220 shares. The 2010 Plan provides for the grant of incentive stock options or nonqualified stock options, as well as restricted stock, stock appreciation rights, restricted stock units and performance awards that may be settled in cash, stock or other property. The Board of Directors or Compensation Committee, as applicable, administers the 2010 Plan and has discretion to determine the recipients, the number and types of stock awards to be granted and the terms and conditions of the stock awards, including the period of their exercisability and vesting. Subject to a limitation on repricing without shareholder approval, the Board or Compensation Committee, as applicable, may also determine the exercise price of options granted under the 2010 Plan.As of March 31, 2015, options to purchase an aggregate of 3,423,779 shares were issued and outstanding under the 2004 Plan and the 2010 Plan, and 501,824 shares remained available for the grant of options under the 2010 Plan. Opexa accounts for stock-based compensation, including options and nonvested shares, according to the provisions of FASB ASC 718, "Share Based Payment.” During the three months ended March 31, 2015, Opexa recognized stock-based compensation expense of $266,954. Unamortized stock-based compensation expense as of March 31, 2015 amounted to $2,559,639. Stock Option Activity A summary of stock option activity for the three months ended March 31, 2015is presented below: Number of Shares Weighted Avg. Exercise Price Weighted Average Remaining Contract Term (# years) Intrinsic Value Outstanding at January 1, 2015 $ Granted Exercised - - Forfeited and canceled ) Outstanding at March 31, 2015 $ $
